Case: 12-20310       Document: 00512344134         Page: 1     Date Filed: 08/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2013
                                     No. 12-20310
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALFONSO GONZALEZ, also known as Flaco,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-696-2


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Alfonso Gonzalez has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Gonzalez has not filed a response. Counsel’s motion to supplement the record
on appeal with the amended judgment and for this court to reconsider the
Anders brief and motion to withdraw is GRANTED. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20310     Document: 00512344134       Page: 2   Date Filed: 08/16/2013

                                   No. 12-20310

counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review.
      The record does reveal a clerical error in the judgment. The written
judgment provides, confusingly, as to count three, that Gonzalez was convicted
of “[c]onspiracy to possess a firearm in relation to a drug trafficking offense.” See
United States v. Cooper, 714 F.3d 873, 877 (5th Cir. 2013). Count three of the
indictment charged Gonzalez with conspiracy to use and carry a firearm during
and in relation to a drug trafficking crime, as set forth in counts one and two,
and to possess the firearm in furtherance of such crimes, and Gonzalez pleaded
guilty to the offense charged in the indictment. The judgment should be
corrected to properly identify the offense of conviction on count three.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to Federal Rule of Criminal Procedure 36.




                                         2